DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06-20-2019, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (U.S. Pub. No. 2018/0074173) in view of Sentelle (U.S. Pub. No. 2013/0113647).
Regarding claims 1 and 12, Trotta teaches a transceiver (102/702) assembly for detecting an object (132/732) (fig. 1, 7, page 2, 4, par [0029-0030, 0052]), the transceiver assembly comprising: a first transmit antenna array (120a, 720a) configured to transmit a first signal (TX1) at a first frequency (60 GHz/radar circuitry) (fig. 1, 2b, 7, page 2, 4, par [0027-0028, 0051, 0053]) (see radar transceiver device 102 is configured to transmit an incident RF signal toward object 132 via transmit antenna 120a, and the frequency of operation of radar system 100, is between about 57 GHz and about 66 GHz); 
 a second transmit antenna array (120b, 720b) configured to transmit a second signal (TX2) at a second frequency (comm. Circuitry/radar circuitry) that differs from the first frequency (fig. 1, 2b, page 2, 4, 7, 9-10, par [0030, 0051, 0079, 0110, 0118]) (see a signal of varying frequency for transmission from transmit channels Tx1 and Tx2.  This signal of varying frequency may be a ramped sine wave or other suitable signal for radar transmission, so that the transmit a second signal (TX2) at a second frequency (comm. circuitry) that differs from the first frequency (par [0079]) and 50 GHz and 70 GHz); and
 a receive antenna array (122 a-d/222/772 a-d/810) configured to receive a third signal at a third frequency that is a difference between the first frequency and the second frequency (fig. 1, 2b, 7, 8a-b, page par [0053-0055, 0119]) (see the transmitted signal is mixed with the received to create an intermediate frequency signal that represents the different in frequency between the transmitted signal and the received signal.  As shown, the difference in frequency from the transmitted signal 822 to the received reflected signal 824 from the close target 812 is IF.sub.1a and the difference in frequency from the transmitted signal 822 to the received reflected signal 826 from the far target 814 is IF.sub.1b.  As shown, the bandwidth BW of the FMCW radar system is related to the difference between the maximum and minimum transmitted signal), wherein the transceiver assembly (102/702) is configured to detect the object (132/732) is detected in response to reception of the third signal by the receive antenna array (122 a-d/722 a-d/810/922a-d) (fig.1, 7, 8-a-d, 9a-b, page 1, 4-5, 7, par [0005, 0051-0055, 0057, 0082]) 
(see the position and gestures of hand 732 may be detected by radar transceiver device 702 and/or other processing circuitry coupled thereto. The receive path of radar system 900 includes receive antennas 922a-d, a receive signal path within RF front end 902, receiving a reflection (third signal)of the frequency modulated signal, and determining a distance based on a time delay and/or frequency difference between the transmission and reception of the frequency modulated signal.  Accordingly, some radar systems include a transmit antenna to transmit the RF signal, a receive antenna to receive the RF, as well as the associated RF circuitry used to generate the transmitted signal and to receive the RF signal). 
	Trotta teaches the difference in frequency from the transmitted signal 822 to the received reflected signal 824 from the close target 812 is IF.sub.1a and the difference in frequency from the transmitted signal 822 to the received reflected signal 826 from the far target 814 is IF.sub.1b.  As shown, the bandwidth BW of the FMCW radar system is related to the difference between the maximum and minimum transmitted signal), that is difference in first frequency and second transmit frequency (fig. 8a-b, page 4, par [0055]); and 
	Trotta also teaches the difference in frequency from the transmitted signal 822 to the received reflected signal 824 from the close target 812 is IF.sub.1a and the difference in frequency from the transmitted signal 822 to the received reflected signal 826 from the far target 814 is IF.sub.1b; that is or obvious to the third signal.
	However, Sentelle teaches detecting the presence of entities through movement when visual 
detection is blocked (e.g., by a wall), a device, such as a handheld scanner, includes a stepped-frequency radar transmitter.  The transmitter emits a radar based signal that includes different frequencies.  The emitted signal strikes objects and is partially reflected.  The reflected signal may be affected by environmental characteristics (e.g., movement of an object or entity or distance to the object or entity).  For example, if an object is moving closer to the device, signals reflected from the object will exhibit a frequency shift (for example, a Doppler shift) that may be observed and processed by the device.  Also, the distance a signal travels before or after being partially reflected affects the phase of the reflected signal at the receiver (fig. 6A, page par [0058]).
	Sentelle also teaches the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter.  The signal (not shown) propagates outwards, strikes objects, and is reflected as a reflected or partially reflected signal 115A, 120A, 125A, 130A, and 135A.  As received by the device 110, the reflected signal exhibits a frequency shift proportional to the magnitude of the object's movement towards or away from the device (fig. 1A, 6a, page 3, par [0063]). And
	Sentelle also teaches a first stepped-frequency signal is transmitted with the first transmit antenna 610A (610B), a second stepped-frequency signal is transmitted with the second transmit antenna (620B) for difference in propagation distance of signals (fig. 6A, page 9, 21, par [0115-0116, 0237]). And
	Sentelle teaches Reflected portions of the first, second, and third signal are detected using a receiving antenna 605A (640B). As reflected portions of multiple signals of different frequencies (fig. 6A, page 9, par [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Trotta with Sentelle, in order to provide the received signal phase corresponds to a phase shift of the reflected signal at a particular frequency.  As discussed above, the transmitted signal includes multiple different frequencies.  The phase shift at each of the different frequencies may be analyzed and the phase shift as a function of frequency corresponds to the range to the target and back is easier (see suggested by Sentelle on page 21, par [0237]).

Regarding claim 18, Trotta teaches a transceiver assembly (102/702) for detecting an object (132/732) (fig. 1, 7, page 2, 4, par [0029-0030, 0052]), the transceiver assembly comprising: a housing (1000/1050), (fig. 4B, 10 A-D, page par [0042, 0091]);  a first transmit antenna array retained by the housing (fig. 4B, 10 A-D, page par [0042, 0091]); (radar system in which all patch antennas are embedded within the package 1030 that houses the RF front-end), wherein the first transmit antenna array (120a, 720a) is configured to transmit a first signal (TX1) at a first frequency (60 GHz/radar circuitry) (fig. 1, 2b, 7, page 2, 4, par [0027-0028, 0051, 0053]) (see radar transceiver device 102 is configured to transmit an incident RF signal toward object 132 via transmit antenna 120a, and the frequency of operation of radar system 100, is between about 57 GHz and about 66 GHz); 
 a second transmit antenna array retained by the housing (fig. 4B, 10 A-D, page par [0042, 0091]); (radar system in which all patch antennas are embedded within the package 1030 that houses the RF front-end), wherein the second transmit antenna array (120b, 720b) is configured to transmit a second signal (TX2) at a second frequency (comm. Circuitry/radar circuitry) that that differs from the first frequency (fig. 1, 2b, page 2, 4, 7, 9-10, par [0030, 0051, 0079, 0110, 0118]) (see a signal of varying frequency for transmission from transmit channels Tx1 and Tx2.  This signal of varying frequency may be a ramped sine wave or other suitable signal for radar transmission, so that the transmit a second signal (TX2) at a second frequency (comm. circuitry) that differs from the first frequency (par [0079]) and 50 GHz and 70 GHz); and 
at least one transmitter retained by the housing, wherein the at least one transmitter is coupled to the first transmit antenna array and the second transmit antenna array (fig. 4B, 10 A-D, page par [0042, 0051, 0091]);  a receive antenna array retained by the housing (fig. 4B, 10 A-D, page par [0042, 0091]); (radar system in which all patch antennas are embedded within the package 1030 that houses the RF front-end), 
wherein the receive antenna array (122 a-d/222/772 a-d/810) is configured to receive a third signal at a third frequency that is a difference between the first frequency and the second frequency (fig. 1, 2b, 7, 8a-b, page par [0053-0055, 0119]) (see the transmitted signal is mixed with the received to create an intermediate frequency signal that represents the different in frequency between the transmitted signal and the received signal.  As shown, the difference in frequency from the transmitted signal 822 to the received reflected signal 824 from the close target 812 is IF.sub.1a and the difference in frequency from the transmitted signal 822 to the received reflected signal 826 from the far target 814 is IF.sub.1b.  As shown, the bandwidth BW of the FMCW radar system is related to the difference between the maximum and minimum transmitted signal), and
 wherein the transceiver assembly is configured to detect the object in response to reception of the third signal by the receive antenna array (122 a-d/722 a-d/810/922a-d) (fig.1, 7, 8-a-d, 9a-b, page 1, 4-5, 7, par [0005, 0051-0055, 0057, 0082]) 
(see the position and gestures of hand 732 may be detected by radar transceiver device 702 and/or other processing circuitry coupled thereto. The receive path of radar system 900 includes receive antennas 922a-d, a receive signal path within RF front end 902, receiving a reflection (third signal)of the frequency modulated signal, and determining a distance based on a time delay and/or frequency difference between the transmission and reception of the frequency modulated signal.  Accordingly, some radar systems include a transmit antenna to transmit the RF signal, a receive antenna to receive the RF, as well as the associated RF circuitry used to generate the transmitted signal and to receive the RF signal); 
 a receiver (112) retained by the housing, wherein the receiver is coupled to the receive antenna array (122 a-d/722 a-d/810/922a-d/1006) (fig. 1, 2a-b, 4B, 10 a-d, page 3, par [0042]) (see RF system/antenna package 420 that houses chip 410 is denoted as region 422 to show the relative position of chip 410 to the remaining portions of RF system/antenna package 420),  and a display (1400) coupled to the receiver (fig. 14, page 9-10,  par [0107, 0116]) (see a radar system including: a plurality of receive antennas; a plurality of transmit antennas; a radar front-end circuit including a plurality of receive circuits coupled to the plurality of receive antennas and a plurality of transmit circuits coupled to the plurality of transmit antennas; an oscillator having an output coupled to the plurality of transmit circuits; and a radar processing circuit coupled outputs of the plurality of receive circuits and the processing system 81400 may further include, if desired or needed, a video adapter 1410 to provide connectivity to a local display 1412). 
 	Trotta teaches the difference in frequency from the transmitted signal 822 to the received reflected signal 824 from the close target 812 is IF.sub.1a and the difference in frequency from the transmitted signal 822 to the received reflected signal 826 from the far target 814 is IF.sub.1b.  As shown, the bandwidth BW of the FMCW radar system is related to the difference between the maximum and minimum transmitted signal), that is difference in first frequency and second transmit frequency (fig. 8a-b, page 4, par [0055]); and 
	Trotta also teaches the difference in frequency from the transmitted signal 822 to the received reflected signal 824 from the close target 812 is IF.sub.1a and the difference in frequency from the transmitted signal 822 to the received reflected signal 826 from the far target 814 is IF.sub.1b; that is or obvious to the third signal.
	However, Sentelle teaches the display screen 119 and 108, the receiver 170 and receive antenna coupled to the signal processor 175, and the display 180(fig. 1A-B, page 4, par 0071]), and
 detecting the presence of entities through movement when visual detection is blocked (e.g., by a wall), a device, such as a handheld scanner, includes a stepped-frequency radar transmitter.  The transmitter emits a radar based signal that includes different frequencies.  The emitted signal strikes objects and is partially reflected.  The reflected signal may be affected by environmental characteristics (e.g., movement of an object or entity or distance to the object or entity).  For example, if an object is moving closer to the device, signals reflected from the object will exhibit a frequency shift (for example, a Doppler shift) that may be observed and processed by the device.  Also, the distance a signal travels before or after being partially reflected affects the phase of the reflected signal at the receiver (fig. 6A, page par [0058]).
	Sentelle also teaches the device 110 has been operated to transmit a signal either with one of more of the antennas as transceivers or with a separate transmitter.  The signal (not shown) propagates outwards, strikes objects, and is reflected as a reflected or partially reflected signal 115A, 120A, 125A, 130A, and 135A.  As received by the device 110, the reflected signal exhibits a frequency shift proportional to the magnitude of the object's movement towards or away from the device (fig. 1A, 6a, page 3, par [0063]). And
	Sentelle also teaches a first stepped-frequency signal is transmitted with the first transmit antenna 610A (610B), a second stepped-frequency signal is transmitted with the second transmit antenna (620B) for difference in propagation distance of signals (fig. 6A, page 9, 21, par [0115-0116, 0237]). And
	Sentelle teaches Reflected portions of the first, second, and third signal are detected using a receiving antenna 605A (640B). As reflected portions of multiple signals of different frequencies (fig. 6A, page 9, par [0118]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Trotta with Sentelle, in order to provide the received signal phase corresponds to a phase shift of the reflected signal at a particular frequency.  As discussed above, the transmitted signal includes multiple different frequencies.  The phase shift at each of the different frequencies may be analyzed and the phase shift as a function of frequency corresponds to the range to the target and back is easier (see suggested by Sentelle on page 21, par [0237]).

Regarding claim 3, Trotta teaches a housing that retains the first transmit antenna array, the second transmit antenna array, and the receive antenna array (fig. 2a-b, 4b, 10a-d, page 2-3, 8, par [0033, 0035, 0043, 0091]) (RF system/antenna package 420 disposed on circuit board 424.  The section of RF 
system/antenna package 420 that houses chip 410 is denoted as region 422 to show the relative position of chip 410 to the remaining portions of RF system/antenna package 420.). 
 
Regarding claim 3, Sentelle teaches a handle attached (straps and (case handle)) to or part of the housing (fig. 10B, page 16, par [0184-0185]). 
Note: only one need to show. 

Regarding claims 5 and 13, Trotta teaches at least one transmitter (702: (706/TX1/TX2)) coupled to the first transmit antenna array (720a) and the second transmit antenna array (720b) (fig. 7, pager 4, par [0051]). 
 
Regarding claim 6, Trotta teaches the at least one transmitter (702) comprises a single transmitter (702 or 206) coupled to both the first transmit antenna array (720a) and the second transmit antenna array (720b) (fig. 2b, 7, pager 4, par [0051]) (radar transceiver device 702 is configured to transmit an incident RF signal toward a gesturing hand 732 via transmit antenna 720a and/or transmit antenna 720b). 
 
Regarding claim 7, Trotta teaches the at least one transmitter (720/706) comprises: a first transmitter (TX1) coupled to the first transmit antenna array (720a) (fig. 7); and a second transmitter (TX2) coupled to the second transmit antenna array (720b) (fig. 2b, 7, pager 4, par [0051, 0053]). 
 
Regarding claims 8 and 14, Trotta teaches a receiver (712) coupled to the receive antenna array (722a-d) (fig. 7, page 4, par [0051]) (see transceiver device 702 includes receiver front end 712 coupled to receive antennas 722a-d). 
 
Regarding claims 9 and 15, Sentelle teaches a display (108/119) coupled to the receiver (170) ((fig. 1A-B, page 4, par 0071]) (see the display screen 119 and 108, the receiver 170 and receive antenna coupled to the signal processor 175, and the display 180).


Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (U.S. Pub. No. 2018/0074173) in view of Sentelle (U.S. Pub. No. 2013/0113647), and further in view of Halbert (U.S. Pub. No. 2017/0285158).
Regarding claims 10 and 16, Trotta teaches the first signal (TX1) and the second signal (TX2) are within a frequency band (57-66 GHz) (radar circuit frequency-706) (fig. 7, page par [0032]). But Trotta does not mention the common frequency band.
However, Halbert teaches the respective radar signals received at each radar receiver were then processed to determine information relating to the position of a detected object and/or the motion of that object. the first signal (TX1) and the second signal (TX2) are the common frequency band (page 20, 27, par [0313, 0429]) (see target information can be acquired for each pairing of transmitters TX1, TX2, that radar returns originating from one transmitter TX1 appear, on receipt, to be substantially identical to those from another transmitter, TX2 (by virtue of the common frequency use by different network elements).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Trotta and Sentelle with Halbert, in order to for providing surveillance, the radar system included a plurality of radar receivers and a plurality of radar 
transmitters arranged in a multi-static configuration to form at least one radar cell to provide an area of radar coverage within that cell.  Each of the radar transmitters was a static transmitter that persistently illuminated a respective radar cell with a radar signal and that was synchronised or controlled as a part of the radar system.  Each radar receiver was a static receiver operable to receive radar signals from within a respective radar cell, including radar return signals echoed from any object as a result of illumination by one or more corresponding radar transmitters.  The respective radar signals received at each radar receiver were then processed to determine information relating to the position of a detected object and/or the motion of that object easier (see suggested by Halbert on page 1, par [0005]).


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Trotta (U.S. Pub. No. 2018/0074173) in view of Sentelle (U.S. Pub. No. 2013/0113647), and further in view of Morton (U.S. Pub. No. 2020/0158860).
Regarding claims 11 and 17, Trotta teaches the transceiver the first signal (TX1) and the second signal (TX2) are within a frequency band (57-66 GHz) (radar circuit frequency-706), and third signal reflected signal (fig. 7, page par [0032, 0051, 0055, 0057]). But Trotta does not mention the transmit signals within a W-band, and wherein the third signal is within an X-band. 
However, Morton teaches the transmit signals within a W-band, and wherein the third signal is within an X-band (fig. 5, page 5, par [0082-0083]) (see the radar transceiver system may transmit a radar signal in X-band (for example, about 8-12 gigahertz (GHz)), V-band (for example, about 40-75 gigahertz (GHz)), E-band (for example, including two bands of about 71-76 and 81-86 GHz), W-band. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Trotta and Sentelle with Morton, in order to for providing the transceiver system may use one or more of the aforementioned bands of frequencies.  For example, some embodiments may use radiation in the X-band for low resolution, high penetration imaging and E-band for high resolution, low penetration imaging.  Accordingly, the UWB radar transceiver may operate with a center frequency in a range of 1 to 3000 GHz in one or more continuous or discontinuous bands easier (see suggested by Morton on page 5, par [0083]).

Allowable Subject Matter
Claims 4 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claims 4 and 20, Trotta teaches a transceiver assembly (102/702) for detecting an object (132/732) (fig. 1, 7, page 2, 4, par [0029-0030, 0052]), the transceiver assembly comprising: a housing (1000/1050), (fig. 4B, 10 A-D, page par [0042, 0091]);  a first transmit antenna array retained by the housing (fig. 4B, 10 A-D, page par [0042, 0091]); wherein the first transmit antenna array (120a, 720a) is configured to transmit a first signal (TX1) at a first frequency (60 GHz/radar circuitry) (fig. 1, 2b, 7, page 2, 4, par [0027-0028, 0051, 0053]); 
 a second transmit antenna array retained by the housing (fig. 4B, 10 A-D, page par [0042, 0091]); wherein the second transmit antenna array (120b, 720b) is configured to transmit a second signal (TX2) at a second frequency (comm. Circuitry/radar circuitry) that that differs from the first frequency (fig. 1, 2b, page 2, 4, 7, 9-10, par [0030, 0051, 0079, 0110, 0118]); and at least one transmitter retained by the housing, wherein the at least one transmitter is coupled to the first transmit antenna array and the second transmit antenna array (fig. 4B, 10 A-D, page par [0042, 0051, 0091]). And 
Trotta teaches at least one transmitter (702: (706/TX1/TX2)) coupled to the first transmit antenna array (720a) and the second transmit antenna array (720b) (fig. 7, pager 4, par [0051]). And
Sentelle teaches a handle attached (straps and (case handle)) to or part of the housing (fig. 10B, page 16, par [0184-0185]). 
The above prior art of record, however, fail to disclose or render obvious: a base panel;  an electronics panel attached to the base panel;  a spacer panel attached to the electronics panel, wherein the electronics panel is sandwiched between the base panel and the spacer panel;  and an antenna panel attached to the spacer panel, wherein the spacer panel is sandwiched between the electronics panel and the antenna panel, and wherein the first transmit antenna array, the second transmit antenna array, and the receive antenna array are secured to the antenna panel, as specified in the claims 4, and 20. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        July 15, 2021